The Judgment of the Supreme Court was entered January 15th
Per Curiam.
— It is unnecessary to enlarge upon the prominent questions argued in this case, as we are of opinion there is not a sufficient ground of reversal. That some of the questions are close and difficult, must be conceded. They have, however, been well investigated and ably treated by the learned master; and we are not able to see our way clear to reverse his conclusions. Substantial equity has been done, and the interests of justice require the decree to stand.
The decree at Nisi Prius is affirmed and the appeal is dismissed, with costs to be paid by the appellants.